        16-11700-smb Doc 70 Filed 06/29/16 Entered 06/29/16 18:36:42                                                Main Document
UNITED STATES BANKRUPTCY COURT                          Pg 1 of 2
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

In re                                                          Chapter 11

Gawker Media LLC, et al.,                                     Case No. 16-11700 (SMB)

              Debtors.
Official Form 309F                  (Jointly
                    (For Corporations        Administered)
                                       or Partnerships)
Notice of Chapter 11 Bankruptcy CaseVDQG0HHWLQJRI&UHGLWRUV
For HDFKRIthe 'ebtorV listed EeORZ, a case has been filed under chapter 11 of the Bankruptcy CodeRQ-XQH
RU-XQH$QRUGHUIRUUHOLHIKDVbeen entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to
collect debts from the debtor or the debtor’s property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency,
repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney’s fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge
may be required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See line 11 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the address
listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).
 Documents may also be accessed (A) by written request to the Debtors' proposed Claims and Noticing Agent, Prime Clerk LLC, at the following
 address: Gawker Media LLC, 830 Third Avenue, 3rd Floor, New York, 10022; (B) by phone at 855-639-3375; or (C) by accessing its website at
 https://cases.primeclerk.com/gawker.

The staff of the bankruptcy clerk’s office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

1.   Debtor’s full name              'HEWRU
V1DPHDQG(,1                                                    &DVH1XPEHU
                                     Gawker Media LLC (EIN: XX-XXXXXXX)                                       16-11700 (SMB)
                                     Gawker Media Group, Inc. (EIN: XX-XXXXXXX)                               16-11719 (SMB)
                                     Kinja Kft. (HU 12945056)                                                 16-11718 (SMB)

2.   All other names used in (1) Gawker Media LLC: Gawker Sales, LLC; Gawker Entertainment, LLC; Gawker Technology, LLC,
     the last 8 years        Blogwire, Inc.; (2) Gawker Media Group, Inc.: Gawker Sales, LLC; Gawker Entertainment, LLC; Gawker
                             Technology, LLC; (3) Kinja Kft.: Defamer, Kotaku, Lifehacker, Sploid, Deadspin, Gawker, Gawker Stalker,
                             Gizmodo, io9, Jalopnik, Jezebel, Kinja, Valleyway, Blogwire, Blogwire Hungary Szellemi Alkotast
                             Hasznosito Kft., Blogwire Hungary Kft.
3.   Address The offices of Gawker Media and Gawker Media Group, Inc. are located at 114 Fifth Avenue, 2d Floor, New York, NY
             10011. Kinja Kft.’s offices are located at Andrassy ut 66. 1062 Budapest, Hungary.
4.   Debtor’s attorney          Ropes & Gray LLP, 1211 Avenue of the Americas                    Contact phone       212-596-9000

     Name and address           New York, New York 10004, Attn: Gregg M. Galardi                                     gregg.galardi@ropesgray.com
                                                                                                 Email
5.   Bankruptcy clerk’s office            Clerk of the United States Bankruptcy Court            Hours open           8:30 a.m. - 5:00 p.m.
     Documents in this case may be        One Bowling Green
     filed at this address.                                                                      Contact phone       212-668-2870
                                          New York, NY 10004
     You may inspect all records filed
     in this case at this office or       Clerk of the Bankruptcy Court
     online at www.pacer.gov.             Vito Genna

6.   Meeting of creditors
                                          July 28, 2016
                                         _______________ at        2:30 p.m.
                                                                  ___________                    Location: United States Bankruptcy Court
     The debtor’s representative
     must attend the meeting to be       Date                     Time                                     One Bowling Green
     questioned under oath.                                                                                Room 511, Fifth Floor
     Creditors may attend, but are       The meeting may be continued or adjourned to a later              New York, NY 10004-1408
     not required to do so.              date. If so, the date will be on the court docket.

                                                                                                              For more information, see page 2     Ź
Official Form 309F (For Corporations or Partnerships)     Notice of Chapter 11 Bankruptcy Case                                            page 1
          16-11700-smb                 Doc 70      Filed 06/29/16           Entered 06/29/16 18:36:42                        Main Document
                                                                           Pg 2 of 2
Debtor
                 In re Gawker Media LLC (Jointly Administered)
                _______________________________________________________
                                                                                                                       16-11700 (SMB)
                                                                                                  Case number (if known)_____________________________________
                Name




7.    Proof of claim deadline             Deadline for filing proof of claim:                            'HDGOLQHQRW\HWVHW:KHQWKH&RXUWVHWVD
                                                                                                         GHDGOLQH\RXZLOOEHQRWLILHGDQGSURYLGHGD
                                                                                                         SURRIRIFODLPIRUP


                                          A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be obtained at
                                          www.uscourts.gov or any bankruptcy clerk’s office.

                                          Your claim will be allowed in the amount scheduled unless:

                                           your claim is designated as disputed, contingent, or unliquidated;
                                           you file a proof of claim in a different amount; or
                                           you receive another notice.
                                          If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must file
                                          a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You may file
                                          a proof of claim even if your claim is scheduled.

                                          You may review the schedules at the bankruptcy clerk’s office or online at www.pacer.gov.

                                          Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                          claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                          example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including
                                          the right to a jury trial.


8.    Exception to discharge              You must start a judicial proceeding by filing a complaint if you want to have a debt excepted from
      deadline                            discharge under 11 U.S.C. § 1141(d)(6)(A).
      The bankruptcy clerk’s office
      must receive a complaint and        Deadline for filing the complaint:                            September 26, 2016
                                                                                                        _________________
      any required filing fee by the
      following deadline.


9.    Creditors with a foreign            If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
      address                             extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                          any questions about your rights in this case.


10.   Filing a Chapter 11                 Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the court
      bankruptcy case                     confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan, and you
                                          may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation hearing, and
                                          you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving, the
                                          debtor will remain in possession of the property and may continue to operate its business.

11.   Discharge of debts                  Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your debt.
                                          See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the debtor
                                          except as provided in the plan. If you want to have a particular debt owed to you excepted from the discharge
                                          under 11 U.S.C. § 1141(d)(6)(A), you must start a judicial proceeding by filing a complaint and paying the filing
                                          fee in the bankruptcy clerk’s office by the deadline.




Official Form 309F (For Corporations or Partnerships)       Notice of Chapter 11 Bankruptcy Case                                                 page 2
